Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a response to an amendment filed February 17th, 2021. By the amendment claims 1-10 are pending with claims 1, 7, and 10 being amended

Specification
The amendments to the specification and claim 7 are acknowledged and accepted. Those objections have been withdrawn.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomiyama (US 20150247550 A1).

With regards to claim 1, Tomiyama discloses a lock-up device for a torque converter configured to transmit a torque inputted to a front cover to a transmission-side member through a turbine including a turbine shell (P003, Fig. 1), the lock-up device comprising: a clutch part (piston 71) provided between the front cover and the turbine, the clutch part configured to transmit the torque inputted to the front cover to the turbine; a first rotary member (drive plate 72) disposed between the clutch part and the turbine; a second rotary member (driven plate 73) rotatable relative to the first rotary member, the second rotary member coupled to the turbine; a plurality of elastic members (springs 74) configured to elastically couple an outer peripheral part of the first rotary member and an outer peripheral part of the second rotary member in a rotational direction; and a stopper mechanism (rotating restricting unit 80) disposed axially 

With regards to claim 2, Tomiyama discloses all the elements of claim 1 as described above. Tomiyama further discloses wherein the engaging portion of the stopper mechanism includes a stopper pawl (restriction pawls 473-475) provided on one of the first and second rotary members (on drive plate 72), the stopper pawl extending toward the other of the first and second rotary members (P0091, L1-3) and a cutout (stopper pawl 375) provided on the other of the first and second rotary members (on driven plate 73), the cutout making the stopper pawl rotatable within a predetermined angular range while the stopper pawl is inserted therein (P0106, L3-9).

With regards to claim 3, Tomiyama discloses all the elements of claim 1 as described above. Tomiyama further discloses wherein the stopper pawl is formed by extending in part the first rotary member toward the turbine (P0091, L1-4), and the cutout is provided in a cutout-provided portion, the cutout-provided portion formed by extending in part the outer peripheral part of the second rotary member radially outward (P0106 L1-3).

With regards to claim 4, Tomiyama discloses all the elements of claim 3 as described above. Tomiyama further discloses wherein the stopper pawl and the cutout-provided portion intersect at a predetermined angle (P0106, L3-9).



With regards to claim 6, Tomiyama discloses all the elements of claim 2 as described above. Tomiyama further discloses wherein the first rotary member includes a plurality of holding portions provided in an outer peripheral end of the first rotary member, the plurality of holding portions configured to accommodate and hold the plurality of elastic members, (spring accommodation parts 72d) and a plurality of pawl-provided portions (72b), each provided between circumferentially adjacent two of the plurality of holding portions, and the stopper pawl is provided in each of the plurality of pawl-provided portions.

With regards to claim 8, Tomiyama discloses all the elements of claim 6 as described above. Tomiyama further discloses herein the plurality of pawl-provided portions of the first rotary member are opposed at circumferential ends thereof to circumferential end surfaces of the plurality of elastic members, the plurality of pawl-provided portions configured to transmit the torque together with the plurality of elastic members  there between (Fig. 2) and the second rotary member includes a plurality of engaging portions (pawls 374) each having an axially extending shape, the plurality of engaging portions configured to transmit the torque together with the plurality of elastic members there between.

With regards to claim 10, Tomiyama discloses lock-up device (7) for a torque converter, the lock-up device disposed between a front cover and a torque converter body including a torus (6), the lock-up device configured to transmit a torque inputted to the front cover to a turbine of the torque converter body therethrough, the lock-up device comprising: a clutch part (piston 71) provided between the front cover and the turbine, the clutch part configured to transmit the torque inputted to the front cover to the turbine; a first rotary member (drive plate 72) disposed between the clutch part and the turbine; a second rotary .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyama as applied to claim 1 above, and further in view of Watanabe et al. (US 20200248789 A1), hereafter Watanabe. 

With regards to claim 7, Tomiyama discloses all the elements of claim 6 as described above. Tomiyama further discloses wherein the plurality of holding portions and the plurality of pawl-provided portions are provided circumferentially continuous to each other (Fig. 2). Tomiyama does not disclose 
However, Watanabe discloses the outer peripheral parts of the plurality of pawl-provided portions are formed by pressing outer peripheral parts of the plurality of holding portions radially inward (P0111). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to manufacture the parts as disclosed by Tomiyama with the method disclosed by Watanabe, in order to make the part by stamping a single piece of material, thus reducing costs.

With regards to claim 9, Tomiyama discloses all the elements of claim 1 as described above. Tomiyama does not disclose a third rotary member coupled to an output side of the clutch part, the third rotary member rotatable relative to the first rotary member and the second rotary member; and a plurality of inner peripheral side elastic members disposed radially inside the plurality of elastic members, the plurality of inner peripheral side elastic members configured to elastically couple the third rotary member and the first rotary member in the rotational direction.
   However, Watanabe further discloses a third rotary member (retaining member 51) coupled to an output side of the clutch part, the third rotary member rotatable relative to the first rotary member and the second rotary member; and a plurality of inner peripheral side elastic members disposed radially inside the plurality of elastic members (damper springs 58), the plurality of inner peripheral side elastic members configured to elastically couple the third rotary member and the first rotary member in the rotational direction. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a third rotary member as disclosed by Watanabe to the lock-up device disclosed by Tomiyama, to further dampen the vibrations in the device. Additionally it would have been within the skill of a person with ordinary skill in the art before the effective filing date of the invention to duplicate the rotary members disclosed by Tomiyama (MPEP 2144.04.B.) 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.L.B./Examiner, Art Unit 3655                                                                                                                                                                                                        
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655